Warner, J.
This was an action brought in the Court below by the plaintiff’s testator, to recover for professional services, as an attorney at law, rendered to the defendant in a suit, which had been instituted and disposed of in Troup Superior Court. On the trial of the case, the plaintiff proved that the professional services rendered the defendant in that suit by her testator, were reasonably worth, at least, $125 00; some of the witnesses proved them to have been worth more. It also appeared in evidence, that, owing to the feeble health of the plaintiff’s testator, he was unable to complete the business for which the defendant had employed him, and that he had been compelled to employ other counsel to prosecute the suit to its final termination. It was proved upou the trial, that the defendant had delivered to the plaintiff’s testator, one bale of cotton, worth $60 00, for his professional services in the case, and had also delivered to the other counsel, whom he had been compelled to employ to finish and complete the business of the suit, another bale of cotton, worth the same amount, making, in all, the sum of $120 00, which the defendant had paid both his counsel in that case. It further appeared in evidence on the trial, that there was a special contract between the plaintiff’s testator and the defendant, as to the amount which was to be paid' for his professional, services in the case, by the defendant, in Confederate money. The witness who testified in relation to that point in the case, said, “ that in 1864, he asked plaintiff’s testator what was the agreement between him and defendant. The plaintiff’s testator replied that he had agreed to attend to the whole business for $300 00; witness remarked that was pretty high; plaintiff’s testator replied, the price seemed high, but the $300 00 was Confederate money, and would not buy more than forty bushels of corn, and further stated that if he did not succeed in the case the defendant was not to pay him any thing.” The jury found a verdict for the defendant, and a motion was made for a new trial, on the grounds stated in the record, which was overruled. The *81overruling the motion for a new trial is now assigned as error here.
If there was a special contract between the plaintiffs testator and the defendant, that the case was to be prosecuted to its final termination for the sum of $300 00 in Confederate money, then, the plaintiff cannot recover on a quantum meruit for what the services of her testator were reasonably worth • the parties must be governed by their contract: See latter part of section 441 of the Code. There is no evidence in the record in conflict with that of the witness, who proved the special contract, and the jury had the right to find that there was a special contract between the parties, as stated by that witness. The contract, then, being a Confederate contract, the jury had a liberal discretion, under the Ordinance of 1865, to say, by their verdict, what $300 00 in Confederate money, was worth in good money ; the testator thought, according to the evidence in the record, that it would not buy more than forty bushels of corn in 1864. The defendant has paid $60 00 in good money to the testator, and the like amount to the other counsel, whom he was compelled to employ, in consequence of the feeble health of his original counsel, to prosecute the suit to its final termination. All these circumstances were peculiarly within the province of the jury to consider and determine, under the evidence before them, and, having done so, we cannot, consistently, under the previous rulings of this Court, disturb their verdict, the more especially, as the Court below has refused to interfere with it. The facts of this ease, under the evidence, will not authorize us, according to the repeated adjudications of this Court, to control the legal discretion of the Court below in refusing the motion for anew trial: See McMillan vs. McCay, 13 Ga. R., 320; Powell vs. Bigby, 14 Ga. R., 41.
Let the judgment of the Court below be affirmed.